

115 HR 3056 IH: Freedom from Union Stalking Act
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3056IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Mr. Ferguson (for himself and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to prohibit the preemption of State stalking laws.
1.Short titleThis Act may be cited as the Freedom from Union Stalking Act. 2.National Labor Relations ActThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended by adding at the end the following new section: 
 
20.Nothing in this Act shall be construed to preempt a law of any State, territory, or the District of Columbia that prohibits, criminalizes, or creates a civil cause of action for stalking, cyberstalking, or harassment.. 